UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6079


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BILLY RAY CRAWFORD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:05-cr-00470-TLW-1)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy Ray Crawford, Jr., Appellant Pro Se.         Jimmie Ewing,
Assistant United States Attorney, Columbia, South Carolina,
Arthur   Bradley  Parham,   Assistant   United States   Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Billy Ray Crawford, Jr., appeals the district court’s order

denying his motion to reduce sentence under Fed. R. Crim. P.

35(b)    or    U.S.      Sentencing           Guidelines       Manual      § 5K1.1,      p.s.

Crawford argues on appeal that the Government obligated itself

in the plea agreement to move for a downward departure for his

substantial assistance.               We affirm.

      It is well-settled that whether to file a Rule 35(b) motion

is a matter left to the Government’s discretion.                           Fed. R. Crim.

P. 35(b); United States v. Dixon, 998 F.2d 228, 230 (4th Cir.

1993).     A court may remedy the Government’s refusal to move for

a sentence reduction under Rule 35(b) if:                            (1) the Government

has   obligated      itself       in    the    plea     agreement     to   move    for    the

reduction;     or     (2)    the       Government’s      refusal      to   move    for    the

reduction     was    based       on    an   unconstitutional         motive.       Wade    v.

United States, 504 U.S. 181, 185-86 (1992).

      After    review       of     the      record,     we     conclude     that    neither

circumstance        is   present        here.         The     plea   agreement      between

Crawford      and     the    Government             clearly    establishes        that    the

decision whether to file a Rule 35(b) motion rested with the

Government’s        discretion,         and    Crawford       did    not   claim    in    the

motion to reduce sentence that the Government’s refusal to file

a Rule 35(b) motion was based on an unconstitutional motive.



                                                2
     Accordingly,     we   affirm    the   district    court’s      order.     We

dispense   with     oral   argument       because    the    facts    and     legal

contentions   are   adequately      presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      3